UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 23, 2011 (May 23, 2011) QR Energy, LP (Exact name of registrant as specified in its charter) Delaware 001-35010 90-0613069 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 5 Houston Center 1401McKinney Street, Suite 2400 Houston, Texas 77010 (Address of principal executive office) (Zip Code) (713) 452-2200 (Registrants’ telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On May 23, 2011, QR Energy, LP issued a press release announcing its financial results for the three months ended March 31, 2011 and 2011 guidance. The press release is being furnished with this Current Report on Form 8-K as Exhibit 99.1 and is hereby incorporated herein by reference. The information provided in this Item 2.02 (including Exhibit 99.1) shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference in any filing made by the Registrant pursuant to the Securities Act of 1933, as amended, other than to the extent that such filing incorporates by reference any or all of such information by express reference thereto. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Press release of QR Energy, LP issued May 23, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QR Energy, LP By: QRE GP, LLC, its general partner By: /s/ Greogory S. Roden Name: Gregory S. Roden Title: Vice President and General Counsel Dated May 23, 2011 Exhibit Index Exhibit Press release of QR Energy, LP issued May 23, 2011.
